

Exhibit 10.5
APPENDIX A


TRUST AGREEMENTS:
The various trust agreements subject to the Management Agreement referred to
below, including new trusts added since the most recent prior version of this
Appendix A dated May 8, 2019, are listed in Schedule 1 to this Appendix A.
As authorized by the Management Agreement between Union Bank and Trust Company
and Whitetail Rock Capital Management, LLC dated effective as of March 23, 2017,
this Appendix A is accepted this 29th day of July, 2020, and becomes part of
said Management Agreement.


Whitetail Rock Capital Management, LLC
By: /s/ Matthew J. Brinkman
Title: Chief Compliance Officer


Union Bank and Trust Company
By: /s/ Nate Wieting
Title: AVP & Trust Officer

